Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 1 of 13. PageID #: 167




                EXHIBIT D
                  Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 2 of 13. PageID #: 168


To:                   Culture Asia Partners USA, Inc. (stevehkim@gmail.com)
Subject:              TRADEMARK APPLICATION NO. 77144713 - SPECTACULAR ASIAN LA - N/A
Sent:                 7/13/2007 5:09:11 PM
Sent As:              ECOM101@USPTO.GOV
Attachments:          Attachment - 1
                      Attachment - 2
                      Attachment - 3
                      Attachment - 4
                      Attachment - 5
                      Attachment - 6

                                  UNITED STATES PATENT AND TRADEMARK OFFICE

                  SERIAL NO:          77/144713

                  MARK: SPECTACULAR ASIAN LA
                                                                               *77144713*
                  CORRESPONDENT ADDRESS:
                    CULTURE ASIA PARTNERS USA, INC.                            RESPOND TO THIS ACTION:
                    CULTURE ASIA PARTNERS USA, INC.                            http://www.uspto.gov/teas/eTEASpageD.htm
                    4157 W 5TH ST STE 208
                    LOS ANGELES, CA 90020-4100                                 GENERAL TRADEMARK INFORMATION:
                                                                               http://www.uspto.gov/main/trademarks.htm


                  APPLICANT:           Culture Asia Partners USA, Inc.

                  CORRESPONDENT’S REFERENCE/DOCKET NO :
                    N/A
                  CORRESPONDENT E-MAIL ADDRESS:
                    stevehkim@gmail.com
                                                              OFFICE ACTION

TO AVOID ABANDONMENT, THE OFFICE MUST RECEIVE A PROPER RESPONSE TO THIS OFFICE ACTION WITHIN 6 MONTHS
OF THE ISSUE/MAILING DATE.

ISSUE/MAILING DATE: 7/13/2007

TEAS PLUS APPLICANTS MUST SUBMIT DOCUMENTS ELECTRONICALLY OR SUBMIT FEE: TEAS Plus applicants should submit
the following documents using the Trademark Electronic Application System (TEAS) at http://www.uspto.gov/teas/index.html: (1) written
responses to Office actions; (2) preliminary amendments; (3) changes of correspondence address; (4) changes of owner’s address; (5)
appointments and revocations of attorney; (6) amendments to allege use; (7) statements of use; (8) requests for extension of time to file a
statement of use, and (9) requests to delete a §1(b) basis. If any of these documents are filed on paper, they must be accompanied by a $50 per
class fee. 37 C.F.R. §§2.6(a)(1)(iv) and 2.23(a)(i). Telephone responses will not incur an additional fee. NOTE: In addition to the above,
applicant must also continue to accept correspondence from the Office via e-mail throughout the examination process in order to avoid the
additional fee. 37 C.F.R. §2.23(a)(2).

The assigned examining attorney has reviewed the referenced application and determined the following.

No conflicting marks found

The examining attorney has searched the Office records and has found no similar registered or pending mark which would bar registration under
Trademark Act Section 2(d), 15 U.S.C. §1052(d). TMEP §704.02.
                   Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 3 of 13. PageID #: 169


Refusal – merely descriptive

Registration is refused because the proposed mark merely describes the applicant’s services. Trademark Act Section 2(e)(1), 15 U.S.C.
§1052(e)(1); TMEP §§1209 et seq.

A mark is merely descriptive under Section 2(e)(1) if it describes an ingredient, quality, characteristic, function, feature, purpose or use of the
specified goods and/or services. In re Gyulay, 820 F.2d 1216, 3 USPQ2d 1009 (Fed. Cir. 1987); In re Bed & Breakfast Registry, 791 F.2d 157,
229 USPQ 818 (Fed. Cir. 1986); In re MetPath Inc., 223 USPQ 88 (TTAB 1984); In re Bright-Crest, Ltd., 204 USPQ 591 (TTAB 1979); TMEP
§1209.01(b). A mark that describes an intended user of a product or service is also merely descriptive within the meaning of Section 2(e)(1). See
Hunter Publ’g Co. v. Caulfield Publ’g, Ltd., 1 USPQ2d 1996 (TTAB 1986); In re Camel Mfg. Co., 222 USPQ 1031 (TTAB 1984).

Asian Lantern Festival is the apt descriptive name of the services. Note the two attached Internet articles about Asian Lantern Festivals. This is
just a representative sampling of the numerous stories on the subject. “Spectacular” is a laudatorily descriptive term meaning in the nature of a
spectacle; impressive or sensational. In the context of the proposed mark, “sdpectacular merely touts the event as an impressive or sensational
one.

For the purpose of a Section 2(e)(1) analysis, a term need not describe all of the purposes, functions, characteristics or features of the services to
be merely descriptive. In re Dial-a-Mattress Operating Corp., 240 F.3d 1341, 1346, 57 U.S.P.Q.2d 1807 (Fed. Cir. 2001). It is enough if the
term describes only one significant function, attribute or property. In re Oppedahl & Larson LLP, 373 F.3d 1171, 1173, 71 USPQ2d 1370, 1371
(Fed. Cir. 2004) (“[A] mark may be merely descriptive even if it does not describe the ‘full scope and extent’ of the applicant’s goods or
services.”) (quoting In re Dial-A-Mattress Operating Corp., 240 F.3d 1341, 1346, 57 USPQ2d 1807, 1812 (Fed. Cir. 2001)).

Laudatory terms, i.e., those terms that attribute quality or excellence to goods or services, are considered descriptive terms under Trademark Act
Section 2(e)(1), 15 U.S.C. §1052(e)(1); TMEP §1209.03(k). That is, laudatory terms, phrases and slogans are nondistinctive and unregistrable on
the Principal Register without proof of acquired distinctiveness. In re Nett Designs Inc., 236 F.3d 1339, 57 USPQ2d 1564 (Fed. Cir. 2001) (THE
ULTIMATE BIKE RACK); In re Boston Beer Co. L.P., 198 F.3d 1370, 53 USPQ2d 1056 (Fed. Cir. 1999) (THE BEST BEER IN AMERICA);
In re Dos Padres Inc., 49 USPQ2d 1860 (TTAB 1998) (QUESO QUESADILLA SUPREME); In re Consolidated Cigar Co., 35 USPQ2d 1290
(TTAB 1995) (SUPER BUY); General Foods Corp. v. Ralston Purina Co., 220 USPQ 990 (TTAB 1984) (ORIGINAL BLEND).

Although the examining attorney has refused registration, the applicant may respond to the refusal to register by submitting evidence and
arguments in support of registration.

Once the applicant properly avers use in commerce, the application may be amended to the Supplemental Register with a disclaimer of “ASIAN
LANTERN FESTIVAL” (because the wording aptly describes the services).



                                               /Ira Goodsaid/
                                               Ira Goodsaid
                                               Trademark Examining Attorney
                                               Law Office 101
                                               571-272-9166

RESPOND TO THIS ACTION: If there are any questions about the Office action, please contact the assigned examining attorney. A response
to this Office Action should be filed using the Office’s Response to Office action form available at
http://www.uspto.gov/teas/eTEASpageD.htm. If notification of this Office action was received via e-mail, no response using this form may be
filed for 72 hours after receipt of the notification. Do not attempt to respond by e-mail as the USPTO does not accept e-mailed responses.

If responding by paper mail, please include the following information: the application serial number, the mark, the filing date and the name,
title/position, telephone number and e-mail address of the person signing the response. Please use the following address: Commissioner for
Trademarks, P.O. Box 1451, Alexandria, VA 22313-1451.

STATUS CHECK: Check the status of the application at least once every six months from the initial filing date using the USPTO Trademark
Applications and Registrations Retrieval (TARR) online system at http://tarr.uspto.gov. When conducting an online status check, print and
maintain a copy of the complete TARR screen. If the status of your application has not changed for more than six months, please contact the
assigned examining attorney.
                         Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 4 of 13. PageID #: 170
http://www.imdiversity.comNillages/Asian/family lifest yle traditions/lunar new year/chinese lantern festival
asp       07/1312007 10:48:01 AM




                                                  AF"AICAN•AMERICAN       A • IAN-AMEJIICAN   HrtlPANIC · AMERICAN    NATIVE-AMERICAN    WOMEN'S     MINORITIIE •   • GLOBAL
                                                            VILLAGE               Y IU.AGE               VILLAGE              VILLAGE     YIU.AO£                    YIU.AGE

                                                        home I search Jobs I my account       I   employer profiles I career center I about us I for employers

                                                                      Celebration of the Lantern Festival
                                                                      Wrapping Up Lunar New Year Activi ties
                                                                                                                                                    .Ap    A lliJOGlal e(I p,.._

                                                                      By th e Chine se Culture Center of San Fr an ci sc o                              Clinton taps




                                              II -~--!••
                                                                                                                                                        political clout of
                                                                                                                                                        Indian Americans
                                                                                                                                                        Fired Ala. A&M
                                                                                                                                                    •   prof claims racial
                                                             .

                                                                                                         ~
                                                                                                                                                        discrimination
                                                                                                                                                        St Cl o ud plans
                                                                                                     The Lantern Festival dates back                •   kindergarten
                                                                                                                                                        classes in
                                              LSI ~::                 to shrouded legends of the Han Dynasty over 2000 years ago .

                                                                          • Legend of the Lantern Festival's Origin                                 •
                                                                                                                                                        Chinese
                                                                                                                                                        Iz
                                                                                                                                                        Kamakawiwo'ole's
                                                                          • The Modern Lant ern Festival                                                posthumous


                                              Baxter                      • Yuan Xiao and Tang Yua n                                                    album out
                                                                                                                                                        S Korean prez
                                                                                                                                                        leaves Hawaii
                                                                                                                                                    •    Week.end
                                                                                                                                                         Lifestyles
                                             l#im#lfflttl
                                                                      Legend of the Lantern
                                              View Featured
                                                                      Festival's O rigin
                                                  Jobs




                                                                                                                      t
                                              $100K-plus Jobs         In one such legend , the Jade                           I  ,:
                                                                      Emperor in Heaven was so angered
                                                                      at a town for killing his favorite
                                                                      goose that he decided to destroy it

                                            Specials
                                                                      with a storm of fire. However, a
                                                                      good-hearted fairy heard of this act
                                                                      of vengeance, and warned the              ••        l1
                                                                                                                          !:·
                                                                                                                         ':!          ·. ' i .
                                                                                                                                       ~ .
                                                                                                                                           i            Sec r et Asian Man
                                                                                                                                                        SAM in : "Flavors"
                                            Arts Culture &
                                            Media
                                            Busine ss Finance
                                            & Economics
                                                                      people of the town to light lanterns
                                                                      throughout the town on the
                                                                      appointed day . The townsfolk did as
                                                                      they were told, and from the
                                                                                                               J
                                                                                                                  •

                                                                                                                     ..·_ ' nii ,
                                                                                                                          l.<


                                                                                                                         J,         (
                                                                                                                                       '

                                                                                                                                                    WXJ .
                                            Careers                   Heavens, it looked as if the village       I _f  . t~\ ~ I            1.        What's New@
                                                                                                                                                    IMOiversity Career
                                            Workplace                 was ablaze. Satisfied that his goose
                                            Employment                                                                                                   Center?
                                                                      had already been avenged , the
                                            Civil Human &             Jade Emperor decided not to
                                            Equal Rights              destroy the town. From that day on,                                            Graduate School
                                            Education &               people celebrated the anniversary                                               Opportunities
                                            Academia                  of their deliverance by carried
                                            ~estyles                  lanterns of different shaoes and colors throuah the streets on the
                         Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 5 of 13. PageID #: 171
http://www.imdiversity.comNillages/Asian/family lifest yle traditions/lunar new year/chinese lantern festival
asp       07/1312007 10:48:01 AM

                                            T~~'d'i'ti~~·~
                                                        C;)'-Y IC;) I   :: lanterns at d1tterent shapes and colors through the streets on the
                                                                        :, first full moon of the year 1 providing a spectacular backdrop for lion
                                            History & Heritage          :: dances 1 dragon dances 1 and fireworks.
                                            Opinion and
                                            Letters
                                            Politics & Law
                                            Worl d Affairs
                                            News &                      ': The Modern Lantern Fes tival
                                            Announcements
                                            Reference
                                            Organizations &             !'. While the Lantern Festival has changed very little over the last two millennia techno logical
                                                                                                                                                               1


                                            Links                       :: advances have made the celebration more and more complex and visually stimulating. Indeed,
                                            AAV Jobs Center             :; the festival as celebrated in some olaces (such as Taloei, Taiwan) can out even the most oarish
                                            New! MV Blog                \ American Christmas decorations to shame. They often sport unique displays of light that leave
                                            Browse Full Index           :: the viewer in awe

                                                                        :: Master craftsman will co nstruct multicolored paper lanterns in the likeness of butterflies 1
                                                                        :: dragons, birds, dragonflies, and many other animals; these accentuate the more common! redi
                                                                        I' spherical   lanterns. Dri lliantly-lit floats and mechanically driven light displays draw the attention of
                                            Account Login               :: the young and old alike. Sometimesi entire streets are blocked off, with lanterns mounted above
                                            Create Account              :: and to the sides 1 creating a hallway of lamps . Some cities in North China even make lanterns
                                                                        :; from blocks of ice! And just as in days gone by, the billion-watt background sets the scene for
                                             Search Jobs                   dragon and lion dances! parades! and other festivities.
                                             lenter keywords
                                             a                                                                                                                            .
                                                                        ) Yuan Xiao and Tang Yuan



                                                                                                                                                              . .>., :8 t.
                                                                        :; Yuan Xiao and Tang Yuan are balls of glutinous rice, sometimes
                                                                        :: ro lled around a fi lling of sesame 1 peanuts 1 vegetable, or meat.
                                                                        HTang Yuan are often cooked in red-bean or other kinds of soup.


                                                                                                                                                      :-~ :·_·.::}·. '-'~:
                                                                        Ii The round shape symbolizes wholeness and unity.




                                                                        !~ Article copyrighted ©2000 by The Chinese Culture Center of San Francisco at htt.p: j/www.c-c-
                                                                        !~ c.orq/home .html and used here with permission. Please do not reproduce article or images without
                                                                        :: express written permission from the CCC of SanFrancisco. Images: Top -"lantern depicting 4 Chinese
                                                                        j\ Beautfesll; Bottom-Y,hfang f<"af shek Memorfal m Tafpef1 1.998 1 'rear of the ngerll.


                                                                             IMDiversity.com is committed to presenting diverse points of view. However! the viewpoint
                                                                             expressed in this article is the opinion of the author and is not necessan1y the viewpoint of the
                                                                             owners or employees at IMD.


                                                                                                             IMDi 1J ersity, In c ,
                                                                                                                contact us
                                                                                                © 2007 IMDi1Jersity Inc, All Rights Re ser1Jed,
                                                                                                            pri1Jacyst-:1tement
                         Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 6 of 13. PageID #: 172
http://www.worl devents guide.com/event .ehtml?o=2053            0711312007 10: 49 35 AM




                                                                                                      New York Asi a n Fun                      Manufactur'inq in Asia
                                                                                                      Beautiful Asian Grils 8. Models All The   Sin ce 1936. Call .at 248644 7 700 o r
                                                                                                                                                ke nste in m an@walk erwo rldtra de . com
                                                                                                                                                                              \fldO!IJ



                                        Co unt ry :                     Pl ace :                         Theme:

                                        IAll Countries          ..:J   !All Places                       IAII Themes
                                         Wh e n?
                                         r   Today                                                                                         go   ••                   Select City            .,..


                                                                                                                                                                     Select Theme           •

                                        You are in:      W   Id Events Gui e > Asian Lantern Festival
                                        Asian Lantern Fe stival, Auckland1 New Zealand                                                                                    Event Or-gan,ser-s
                                                                                                                                                                                   Corner          1



                                                                                                                       V                                             •   Submtt an event           1
                                        ~!11llfilMMtliM€144-lrliiilA!d         i
                                                    A and attracts crowds of up to I
                                        140,000 to Auckland's beautiful Albert Park . Hundreds of brightly coloured
                                                                                                                                                                                                   I

                                        lanterns, commissioned and imported from China and Singapore, embellish
                                        the park throughout the festival . A succession of cultural events unfolds,
                                                                                                                       I- ~
                                        including traditional music and theatrical performances . Delicious Oriental
                                        food satisfies the most demanding of appetites, and shoppers are
                                        tempted by a profusion of unusual gins and household products at the
                                        many craft stalls . The festival forms part of the Chinese New Year
                                        celebrations, a tradition which the Chinese community shares with the
                                        people of Auckland and its visitors . The non-stop entertainment includes
                                        Dragon and lion Dance Groups, and martial arts demonstrations


                                        Times
                                        Approximately 1 701>-2230
                         Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 7 of 13. PageID #: 173
http://www. worl deventsguide.com/event. ehtml?o=2053               0711312007 10: 49 35 AM




                                        Where?


                                        Albert Park
                                        In cit y centre between Kitchener Street and Princes street


                                        Getting There


                                        Foot: Albert Park is a short walk south of the Harbour


                                        How Much?
                                        Free
                                        For More Information


                                        Asia New Zealand Foundation
                                        (PrivMF! AR!)   ~:on1!=i)
                                        Level 8
                                        58 Symonds street
                                        Auckland
                                        North Island
                                        New Zealand


                                        Tel +64 (0)9 368 1435
                                        Email auckland@asianz .org.nz

                                        Website www .asianz.org .nz


                                       NII: lJlltiUe every care rias tieentakento ensuretrie 1ntormar:1on prov1oea 1s accurate. we aov1se you to cnec1< wn:n trie event organisers t:>etoretravemngto conmmtne oeta!ls: are correct
                                                                        •
                                       Uiifa+w i4#1tl/Mia#MYM'IG 1llli·Cl•;lfflf.lJ¥'1:.Y.                                                                   l®ittllU"WMl:mttfll                      rnffll 1DIGNttai 1M
                          Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 8 of 13. PageID #: 174
http://www. yourdictionary. com/a hdls/s0617300. html   0711312007 1050:49 AM




                                                            your Q...,ictionary.com'·                                    Dictionary
                                                           -     -•              -
                                                                                 ~                                  -     Results
                                                                                                                               -
                                                          !spectacular                          Ads by Google




                                                         spectacular
                                                                                                UM Online High School
                                                         spec·tac·u·lar
                                                                                                    Earn High School Credits in Surnrner
                                                                                                       Learn Anytime from Anywhere

                                                                                                        W0NI     rnyurnsurnrnerschool com


                                                                                                Advertise on this site
                                                          SPECTACULAR DEFINITION

                                                            ad
                                                              Of the nature of as ectacle, 1rn ress1ve or sensational

                                                            n
                                                                Something that is spectacular, as
                                                                  a. A single dramatic production of unusual length or lavishness.

                                                                  h.   An elaborate display
                          Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 9 of 13. PageID #: 175
http://www. yourdict ionary.com/a hdls/s0617300. html   0711312007 1050:49 AM


                                                                    "· r.,, VIOUVICILV       u1.:i1-11ay .



                                                          SPECTACULAR SYNONYMS

                                                            adjective
                                                                     Suggesting drama or a stage performance , as in emotionality or
                                                                     suspense dramatic , histrionic , histrionical , melodramatic , sensational ,
                                                                     theatric , theatrical. See exci te, ~ . surprise



                                                          SPECTACULAR DERIVATIVES




                                                            spec·tac' u·lar·ly      adv.


                                                          < spectacled                                                                                                  spectate >
                                                          « spectacle                                                                                                  spectator    »

                                                                          The American Heritar;e ® Dictian;ny of the Enolish Lanouar;e, Fourth Edition
                                                          Copyright © 2000 by Houghton Mifflin Company. Published by the Houghton Mi HI in Company. All rights reserved .

                                                                 Roget's II: The New Thesaurus, Third Edition by the Edfors of the American Herttage ® Dictionary
                                                          Copyrigl"'lt ® 199::i by I loughton Mi1flin Compo!lny . Publi~hed by the I loughton Miftlin Compo!lny. All right~ re~erved.

                                                                                       © 1996-2007 yourDictionary.com , Inc . Alt Rights Reserved .
                 Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 10 of 13. PageID #: 176


To:                   Culture Asia Partners USA, Inc. (stevehkim@gmail.com)
Subject:              TRADEMARK APPLICATION NO. 77144713 - SPECTACULAR ASIAN LA - N/A
Sent:                 7/13/2007 5:09:11 PM
Sent As:              ECOM101@USPTO.GOV
Attachments:



                                                       IMPORTANT NOTICE
                                  USPTO OFFICE ACTION HAS ISSUED ON 7/13/2007 FOR
                                         APPLICATION SERIAL NO. 77144713

Please follow the instructions below to continue the prosecution of your application:

VIEW                 OFFICE                  ACTION:                    Click            on             this             link
http://portal.uspto.gov/external/portal/tow?DDA=Y&serial_number=77144713&doc_type=OOA&mail_date=20070713 (or copy and
paste this URL into the address field of your browser), or visit http://portal.uspto.gov/external/portal/tow and enter the application serial
number to access the Office action.

PLEASE NOTE: The Office action may not be immediately available but will be viewable within 24 hours of this notification.

RESPONSE MAY BE REQUIRED: You should carefully review the Office action to determine (1) if a response is required; (2) how to
respond; and (3) the applicable response time period. Your response deadline will be calculated from 7/13/2007.

Do NOT hit “Reply” to this e-mail notification, or otherwise attempt to e-mail your response, as the USPTO does NOT accept e-mailed
responses. Instead, the USPTO recommends that you respond online using the Trademark Electronic Application System response form
at http://www.uspto.gov/teas/eTEASpageD.htm.

HELP: For technical assistance in accessing the Office action, please e-mail
TDR@uspto.gov. Please contact the assigned examining attorney with questions about the Office action.


                                    WARNING
1. The USPTO will NOT send a separate e-mail with the Office action attached.

2. Failure to file any required response by the applicable deadline will result in the ABANDONMENT of your
application.
                    Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 11 of 13. PageID #: 177


        Generated on: This page was generated by TSDR on 2021-07-06 01:32:16 EDT
                 Mark: SPECTACULAR ASIAN LANTERN FESTIVAL


                                                                                                                                             Spectacular Asian Lantern
                                                                                                                                                      Festival

  US Serial Number: 77144713                                                        Application Filing Mar. 30, 2007
                                                                                                Date:
        Filed as TEAS Yes                                                             Currently TEAS Yes
                 Plus:                                                                          Plus:
             Register: Principal
           Mark Type: Service Mark
     TM5 Common Status                                                           DEAD/APPLICATION/Refused/Dismissed or Invalidated
            Descriptor:
                                                                                 This trademark application was refused, dismissed, or invalidated by the Office
                                                                                 and this application is no longer active.


               Status: Abandoned because the applicant failed to respond or filed a late response to an Office action. To view all documents in this file, click
                       on the Trademark Document Retrieval link at the top of this page.
         Status Date: Feb. 08, 2008
   Date Abandoned: Jan. 14, 2008



                                                                   Mark Information
          Mark Literal SPECTACULAR ASIAN LANTERN FESTIVAL
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
        Mark Drawing 4 - STANDARD CHARACTER MARK
               Type:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
    •   Brackets [..] indicate deleted goods/services;
    •   Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
    •   Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Entertainment in the nature of Asian cultural festival
         International 041 - Primary Class                                              U.S Class(es): 100, 101, 107
            Class(es):
        Class Status: ACTIVE
                Basis: 1(b)

                                                       Basis Information (Case Level)
            Filed Use: No                                                              Currently Use: No
            Filed ITU: Yes                                                              Currently ITU: Yes
            Filed 44D: No                                                               Currently 44E: No
            Filed 44E: No                                                              Currently 66A: No
            Filed 66A: No                                                         Currently No Basis: No
      Filed No Basis: No

                                                       Current Owner(s) Information
        Owner Name: Culture Asia Partners USA, Inc.
     Owner Address: #208
                   Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 12 of 13. PageID #: 178

                       4157 W. 5th St.
                       Los Angeles, CALIFORNIA UNITED STATES 90020
   Legal Entity Type: CORPORATION                                        State or Country NEVADA
                                                                        Where Organized:

                                         Attorney/Correspondence Information
                                                            Attorney of Record - None
                                                                 Correspondent
      Correspondent CULTURE ASIA PARTNERS USA, INC.
      Name/Address: CULTURE ASIA PARTNERS USA, INC.
                    4157 W 5TH ST STE 208
                    LOS ANGELES, CALIFORNIA UNITED STATES 90020-4100
                Phone: (213) 384-3480                                                 Fax: (213) 384-3173
                                                       Domestic Representative - Not Found

                                                       Prosecution History
                                                                                                              Proceeding
   Date              Description
                                                                                                              Number
Feb. 08, 2008      ABANDONMENT NOTICE MAILED - FAILURE TO RESPOND
Feb. 08, 2008      ABANDONMENT - FAILURE TO RESPOND OR LATE RESPONSE
Jul. 13, 2007      NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                6325
Jul. 13, 2007      NON-FINAL ACTION E-MAILED                                                                6325
Jul. 13, 2007      NON-FINAL ACTION WRITTEN                                                                 63030
Jul. 13, 2007      ASSIGNED TO EXAMINER                                                                     63030
Apr. 03, 2007      NEW APPLICATION ENTERED IN TRAM

                                          TM Staff and Location Information
                                                               TM Staff Information
          TM Attorney: GOODSAID, IRA J                                         Law Office LAW OFFICE 101
                                                                               Assigned:
                                                                     File Location
   Current Location: TMEG LAW OFFICE 101 - EXAMINING                     Date in Location: Feb. 08, 2008
                     ATTORNEY ASSIGNED
      United States Patent and Trademark Office
                               Case: 1:21-cv-01284-JG Doc #: 8-5 Filed: 07/06/21 13 of 13. PageID #: 179
      Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


Assignments on the Web > Trademark Query


                                                                     No assignment has been recorded at the USPTO
                                                                                                   For Serial Number: 77144713
                                                                       If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                                                                         Web interface last modified: August 25, 2017 v.2.6


                                                                               | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT
